     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 1 of 33



 1
 2
 3
 4
 5
 6
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11
                                   SAN FRANCISCO DIVISION
12
13   IN RE GOOGLE PLAY STORE
14   ANTITRUST LITIGATION
15   THIS DOCUMENT RELATES TO:                        Case No. 3:21-md-02981-JD
16
     Epic Games, Inc. v. Google LLC, Case No.
17   3:20-cv-05671-JD
                                                       [PROPOSED] ORDER RE:
18   In re Google Play Consumer Antitrust              ADMINISTRATIVE MOTION IN
     Litigation, Case No. 3:20-cv-05761-JD             RESPONSE TO MOTIONS TO SEAL
19                                                     PORTIONS OF COMPLAINTS
20   In re Google Play Developer Antitrust
                                                      Judge James Donato
21   Litigation, Case No. 3:20-cv-05792-JD

22   Utah v. Google LLC, Case No. 3:21-cv-
23   05227-JD

24
25
26
27
                                                                            Case Nos. 3:21-md-02981-JD;
28                                                                  3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                     3:20-cv-05792-JD; 3:21-cv-05227-JD
                             [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                       IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
      Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 2 of 33



 1          On August 5, 2021, Defendants Google LLC, Google Payment Corp., Google Ireland
 2   Limited, Google Commerce Ltd., and Google Asia Pacific Pte. Ltd. (collectively, “Google”) filed
 3   an Administrative Motion in Response to Motions to Seal Portions of Complaints (In re Google
 4   Play Store Antitrust Litigation, Case No. 3:21-md-02981-JD, ECF Nos. 62, 63, 65; Epic Games,
 5   Inc. v. Google LLC, Case No. 3:20-cv-05671-JD, ECF No. 157; In re Google Play Consumer
 6   Antitrust Litigation, Case No. 3:20-cv-05761-JD, ECF No. 185; In re Google Play Developer
 7   Antitrust Litigation, Case No. 3:20-cv-05792-JD, ECF No. 128; Utah v. Google LLC, Case No.
 8   3:21-cv-05227-JD, ECF No. 93) pursuant to Civil Local Rules 7-11 and 79.5.
 9          Having considered Defendant Google’s Administrative Motion, the Declaration of
10   Andrew Rope submitted in support thereof (“Rope Decl.”), and all other matters presented, and
11   having determined that pursuant to Ninth Circuit precedent compelling reasons exist for sealing
12   this information (see Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006)
13   (compelling reasons justifying the sealing of court records generally exist “when such ‘court files
14   might have become a vehicle for improper purposes[.]’”)), IT IS HEREBY ORDERED THAT:
15          Google’s Administrative Motion is GRANTED and the documents listed below shall
16   remain under seal as set forth in the following table:
17         Document             Information sought to be        Reason for Sealing           Ruling
                                        sealed
18
      Utah v. Google LLC,     ¶ 76, page 26, line 25           Contains non-public
19    Case No. 3:21-cv-       (between “confirmed that”        information regarding
      05227-JD, ECF 1         and “including the United        confidential business
20    (Ex. A to Rope          States.”).                       analyses of
21    Decl.)                                                   competitors (see Rope
                                                               Decl., ¶ 8).
22
      Utah v. Google LLC, ¶ 76, page 27, line 1 between        Contains non-public
23    Case No. 3:21-cv-   “only” and “of.”                     information regarding
      05227-JD, ECF 1                                          confidential business
24    (Ex. A to Rope                                           analyses of
      Decl.)                                                   competitors (see Rope
25                                                             Decl., ¶ 9).
26
27
                                                                                 Case Nos. 3:21-md-02981-JD;
28                                                     1                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                          3:20-cv-05792-JD; 3:21-cv-05227-JD
                                [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                          IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 3 of 33



 1
     Utah v. Google LLC,   ¶ 86, page 30, line 21            Contains non-public
 2   Case No. 3:21-cv-     (beginning after “stated          information regarding
     05227-JD, ECF 1       that”) to the end of the          confidential business
 3   (Ex. A to Rope        sentence on line 24 (ending       strategies with respect
     Decl.)                before “Rather”), and line 24     to potential contractual
 4                         after “Rather” to line 25         counterparties (see
 5                         (before “instead”).               Rope Decl., ¶ 10).

 6   Utah v. Google LLC,   ¶ 101, page 35, line 26           Contains non-public
     Case No. 3:21-cv-     (beginning after “refrain         information regarding
 7   05227-JD, ECF 1       from”) to page 36, line 1         confidential business
     (Ex. A to Rope        (ending before “(“anti-           strategies as to
 8   Decl.)                fragmentation provision”).”       negotiations with
                                                             counterparties and
 9                                                           confidential
10                                                           agreements with
                                                             counterparties (see
11                                                           Rope Decl., ¶ 11).

12   Utah v. Google LLC,   ¶ 111, page 39, line 1            Contains non-public
     Case No. 3:21-cv-     (beginning after “stated          information regarding
13   05227-JD, ECF 1       that”) to the end of the          confidential business
     (Ex. A to Rope        sentence on line 2 (ending        strategies with respect
14   Decl.)                before “One key”), line 3         to potential contractual
15                         (beginning after “was”) to        counterparties (see
                           the end of the sentence on        Rope Decl., ¶ 12)
16                         line 3 (ending before “In
                           response”), and line 4
17                         (beginning after “among
                           other things, to” to the end of
18                         the sentence on line 5,
19                         excluding “(emphasis in
                           original).”.
20
     Utah v. Google LLC, ¶ 123, page 41, line 14             Contains non-public
21   Case No. 3:21-cv-   between “placement                  information regarding
     05227-JD, ECF 1     exclusivity” and “Nokia.”           confidential business
22   (Ex. A to Rope                                          negotiations with a
     Decl.)                                                  potential contractual
23
                                                             counterparty (see Rope
24                                                           Decl., ¶ 13).

25
26
27
                                                                             Case Nos. 3:21-md-02981-JD;
28                                                  2                3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                      3:20-cv-05792-JD; 3:21-cv-05227-JD
                            [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                      IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 4 of 33



 1
     Utah v. Google LLC,   ¶ 127, page 43, line 1           Contains non-public
 2   Case No. 3:21-cv-     (beginning after                 information regarding
     05227-JD, ECF 1       “discussing”) to line 2          confidential business
 3   (Ex. A to Rope        (ending before “to address”),    negotiations with a
     Decl.)                line 2 (between “address the”    potential contractual
 4                         and “of MNOs”).                  counterparty (see Rope
 5                                                          Decl., ¶ 14).

 6   Utah v. Google LLC,   ¶ 128, page 43, line 8           Contains non-public
     Case No. 3:21-cv-     (beginning after “time that”)    information regarding
 7   05227-JD, ECF 1       and ending at the end of the     the terms of
     (Ex. A to Rope        sentence on line 9 (ending       confidential
 8   Decl.)                before “In 2009”).               agreements with
                                                            counterparties (see
 9                                                          Rope Decl., ¶ 15).
10
     Utah v. Google LLC,   ¶ 128, page 43, line 11-12       Contains non-public
11   Case No. 3:21-cv-     (between “received” and “of      information regarding
     05227-JD, ECF 1       a given purchase”), line 12      the terms of
12   (Ex. A to Rope        (between “received” and          confidential
     Decl.)                “and Google”), line 12           agreements with
13                         (between “remaining” and         counterparties (see
14                         “for”), line 13 (between “its”   Rope Decl., ¶ 16).
                           and “Google understood”).
15
     Utah v. Google LLC, ¶ 128, page 43, line 13      Contains non-public
16
     Case No. 3:21-cv-   (between “this” and “revenue financial information
17   05227-JD, ECF 1     share”).                     (see Rope Decl., ¶ 17).
     (Ex. A to Rope
18   Decl.)
19   Utah v. Google LLC, ¶ 129, page 43, line 20 (after     Contains non-public
     Case No. 3:21-cv-   “approximately”) to the end        information regarding
20   05227-JD, ECF 1     of the sentence on line 21.        confidential business
21   (Ex. A to Rope                                         strategies and
     Decl.)                                                 negotiations with
22                                                          potential contractual
                                                            counterparties (see
23                                                          Rope Decl., ¶ 18).
24
25
26
27
                                                                              Case Nos. 3:21-md-02981-JD;
28                                                  3                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                       3:20-cv-05792-JD; 3:21-cv-05227-JD
                             [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                       IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 5 of 33



 1
     Utah v. Google LLC,   ¶ 130, page 44, line 1           Contains non-public
 2   Case No. 3:21-cv-     (beginning after “gets us”) to   information regarding
     05227-JD, ECF 1       line 2 (ending before “while     confidential business
 3   (Ex. A to Rope        the”), line 2-3 (between         strategies and
     Decl.)                “while the” and “(but”), line    negotiations with
 4                         3 (between “(but” to the end     potential contractual
 5                         of the sentence on line 3.       counterparties (see
                                                            Rope Decl., ¶ 19).
 6
     Utah v. Google LLC,   ¶ 131, page 44, line 7           Contains non-public
 7   Case No. 3:21-cv-     (between “called” and            information regarding
     05227-JD, ECF 1       “which required”), line 9        confidential business
 8   (Ex. A to Rope        (between “dubbed project”        strategies and terms
     Decl.)                and “and”), and line 11 (after   offered during
 9
                           “project”) to the end of the     negotiations with a
10                         sentence                         potential contractual
                                                            counterparty (see Rope
11                                                          Decl., ¶ 20).
12   Utah v. Google LLC,   ¶ 132, page 44, line 21          Contains non-public
     Case No. 3:21-cv-     (beginning after “identifies”)   information regarding
13   05227-JD, ECF 1       to line 22 (before “as a         confidential business
14   (Ex. A to Rope        solution”).                      strategies with respect
     Decl.)                                                 to a potential
15                                                          contractual
                                                            counterparty (see Rope
16                                                          Decl., ¶ 21).
17   Utah v. Google LLC, ¶ 133, page 45, line 5             Contains non-public
     Case No. 3:21-cv-   (between “only” and “of the        information regarding
18   05227-JD, ECF 1     time”).                            confidential business
19   (Ex. A to Rope                                         analyses of
     Decl.)                                                 competitors (see Rope
20                                                          Decl., ¶ 22).

21   Utah v. Google LLC,   ¶ 133, page 45, line 11          Contains non-public
     Case No. 3:21-cv-     (beginning at “estimated at”)    information regarding
22   05227-JD, ECF 1       to the end of the sentence       the revenue effects of
     (Ex. A to Rope        (ending before “This             an event (see Rope
23   Decl.)                exclusive”).                     Decl., ¶ 23).
24
25
26
27
                                                                             Case Nos. 3:21-md-02981-JD;
28                                                 4                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                      3:20-cv-05792-JD; 3:21-cv-05227-JD
                            [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                      IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 6 of 33



 1
     Utah v. Google LLC,   ¶ 135, pages 45, line 24         Contains non-public
 2   Case No. 3:21-cv-     (between “initiative” and        information regarding
     05227-JD, ECF 1       “focused on”), line 24-25        confidential business
 3   (Ex. A to Rope        (between “focused on” and        strategies and non-
     Decl.)                “and attempted”), line 27        public information
 4                         (beginning after “abandon        regarding terms
 5                         its”) to page 46, line 2         offered during
                           (before “Samsung to              negotiations with a
 6                         abandon”), page 46, line 3       potential contractual
                           (between “Samsung Galaxy         counterparty (see Rope
 7                         Store” and “integrated           Decl., ¶ 24).
                           approach”), and page 46, line
 8                         5 (beginning after
 9                         “sideloading”) to the end of
                           the sentence on line 8.
10
     Utah v. Google LLC,   ¶ 136, page 46, line 12          Contains non-public
11   Case No. 3:21-cv-     (between “With” and              information regarding
     05227-JD, ECF 1       “Google initially”), and line    a confidential business
12   (Ex. A to Rope        12 (between “up to” and “in      strategy and terms
     Decl.)                return”).                        offered during
13
                                                            negotiations with a
14                                                          potential contractual
                                                            counterparty (see Rope
15                                                          Decl., ¶ 25).
16   Utah v. Google LLC,   ¶ 136, page 46, line 16          Contains non-public
     Case No. 3:21-cv-     (beginning after “thereby        information regarding
17   05227-JD, ECF 1       would”) to the end of the        terms offered during
18   (Ex. A to Rope        sentence on line 17 (ending      negotiations with a
     Decl.)                before “At the”), line 17-18     potential contractual
19                         (between “would obtain” and      counterparty (see Rope
                           “for Android”), line 18          Decl., ¶ 26).
20                         (beginning after “not”) to the
                           end of the sentence (ending
21                         before “These”), and line 18
22                         (between “These” and
                           “would include”).
23
24
25
26
27
                                                                             Case Nos. 3:21-md-02981-JD;
28                                                 5                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                      3:20-cv-05792-JD; 3:21-cv-05227-JD
                            [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                      IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 7 of 33



 1
     Utah v. Google LLC,   ¶ 136, page 46, line 24          Contains non-public
 2   Case No. 3:21-cv-     (beginning after “using a”) to   information regarding
     05227-JD, ECF 1       line 25 (ending before           terms offered during
 3   (Ex. A to Rope        “(Google offered”), and line     negotiations with a
     Decl.)                25 (beginning after              potential contractual
 4                         “Samsung would”) to the end      counterparty (see Rope
 5                         of the paragraph on line 26.     Decl., ¶ 27).

 6   Utah v. Google LLC,   ¶ 136, page 47, line 2           Contains non-public
     Case No. 3:21-cv-     (beginning after “YouTube”)      information regarding
 7   05227-JD, ECF 1       to line 5 (ending before         terms offered during
     (Ex. A to Rope        “and”).                          negotiations with a
 8   Decl.)                                                 potential contractual
                                                            counterparty (see Rope
 9
                                                            Decl., ¶ 28).
10
     Utah v. Google LLC,   ¶ 136, page 47, line 7           Contains non-public
11   Case No. 3:21-cv-     (beginning after “publisher”)    information regarding
     05227-JD, ECF 1       to line 8 at the end of the      a confidential business
12   (Ex. A to Rope        sentence.                        strategy and terms
     Decl.)                                                 offered during
13                                                          negotiations with a
14                                                          potential contractual
                                                            counterparty (see Rope
15                                                          Decl., ¶ 29)

16   Utah v. Google LLC,   ¶ 136, page 47, line 9           Contains non-public
     Case No. 3:21-cv-     (beginning after                 information regarding
17   05227-JD, ECF 1       “Samsung’s”) to line 10          terms offered during
     (Ex. A to Rope        (ending before “to make          negotiations with a
18   Decl.)                competition”).                   potential contractual
19                                                          counterparty (see Rope
                                                            Decl., ¶ 30)
20
     Utah v. Google LLC,   ¶ 137, page 47, line 12          Contains non-public
21   Case No. 3:21-cv-     (beginning at the start of the   information regarding
     05227-JD, ECF 1       paragraph) and ending before     terms offered during
22   (Ex. A to Rope        “was scheduled.”                 negotiations with a
     Decl.)                                                 potential contractual
23
                                                            counterparty (see Rope
24                                                          Decl., ¶ 31).

25
26
27
                                                                             Case Nos. 3:21-md-02981-JD;
28                                                 6                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                      3:20-cv-05792-JD; 3:21-cv-05227-JD
                            [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                      IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 8 of 33



 1
     Utah v. Google LLC,   ¶ 137, page 47, line 14           Contains non-public
 2   Case No. 3:21-cv-     (beginning after “Samsung”)       information regarding
     05227-JD, ECF 1       to the end of the sentence on     terms offered during
 3   (Ex. A to Rope        line 16.                          negotiations with a
     Decl.)                                                  potential contractual
 4                                                           counterparty (see Rope
 5                                                           Decl., ¶ 32).

 6   Utah v. Google LLC,   ¶ 138, page 47, line 20           Contains non-public
     Case No. 3:21-cv-     (beginning after “the need        information regarding
 7   05227-JD, ECF 1       to”) to line 20 (ending before    confidential business
     (Ex. A to Rope        “to OEMs”), line 22               strategies with respect
 8   Decl.)                (between “avoid the” and          to negotiations with
                           “figure”), and line 23            potential contractual
 9
                           (beginning after                  counterparties (see
10                         “substantial”) until the end of   Rope Decl., ¶ 33).
                           the sentence (ending before
11                         “Google foresaw”).
12   Utah v. Google LLC, ¶ 138, page 47, line 26             Contains non-public
     Case No. 3:21-cv-   (between “in order to” and          information regarding
13   05227-JD, ECF 1     “when”).                            confidential business
14   (Ex. A to Rope                                          strategies with respect
     Decl.)                                                  to negotiations with a
15                                                           potential contractual
                                                             counterparty (see Rope
16                                                           Decl., ¶ 34).
17   Utah v. Google LLC,   ¶ 139, page 48, line 4            Contains non-public
     Case No. 3:21-cv-     (beginning at the start of the    information regarding
18   05227-JD, ECF 1       paragraph) and ending before      terms offered during
19   (Ex. A to Rope        “negotiations,” line 5            negotiations with a
     Decl.)                (between “terminated” and         potential contractual
20                         “and”), and line 6 (between       counterparty (see Rope
                           “titled” and “was merely”).       Decl., ¶ 35).
21
     Utah v. Google LLC,   ¶ 139, page 48, line 7            Contains non-public
22   Case No. 3:21-cv-     (beginning after “According       information regarding
     05227-JD, ECF 1       to Google, the”) to line 9 at     confidential business
23
     (Ex. A to Rope        the end of the sentence.          strategies with respect
24   Decl.)                                                  to negotiations with a
                                                             potential contractual
25                                                           counterparty (see Rope
                                                             Decl., ¶ 36).
26
27
                                                                             Case Nos. 3:21-md-02981-JD;
28                                                  7                3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                      3:20-cv-05792-JD; 3:21-cv-05227-JD
                            [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                      IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 9 of 33



 1
     Utah v. Google LLC,   ¶ 140, page 48, line 10          Contains non-public
 2   Case No. 3:21-cv-     (between “to the” and “was       information regarding
     05227-JD, ECF 1       the”), and 11 (beginning after   confidential business
 3   (Ex. A to Rope        “revenues for”) to line 12 at    strategies with respect
     Decl.)                the end of the sentence          to negotiations with a
 4                         (ending before “That             potential contractual
 5                         proposal”).                      counterparty (see Rope
                                                            Decl., ¶ 37).
 6
     Utah v. Google LLC,   ¶ 141, page 48, line 15          Contains non-public
 7   Case No. 3:21-cv-     (beginning at the start of the   information regarding
     05227-JD, ECF 1       paragraph) to the end of the     confidential business
 8   (Ex. A to Rope        sentence on line 19 (ending      strategies with respect
     Decl.)                before “Any app”).               to negotiations with a
 9
                                                            potential contractual
10                                                          counterparty (see Rope
                                                            Decl., ¶ 38).
11
     Utah v. Google LLC, ¶ 142, page 48, lines 24-25        Contains non-public
12   Case No. 3:21-cv-   (between “With” and                information regarding
     05227-JD, ECF 1     “Google intended”).                confidential business
13   (Ex. A to Rope                                         strategies and terms
14   Decl.)                                                 offered during
                                                            negotiations with a
15                                                          potential contractual
                                                            counterparty (see Rope
16                                                          Decl., ¶ 39).
17   Utah v. Google LLC,   ¶ 143, page 49, line 2           Contains non-public
     Case No. 3:21-cv-     (between “support” and           information regarding
18   05227-JD, ECF 1       “Google also”), and line 4       confidential business
19   (Ex. A to Rope        (beginning after “To do so,      strategies and terms
     Decl.)                Google”) to the end of the       offered during
20                         sentence on line 6 (ending       negotiations with
                           before “Google coined”).         potential contractual
21                                                          counterparties (see
                                                            Rope Decl., ¶ 40).
22
     Utah v. Google LLC,   ¶ 143, page 49, line 6           Contains non-public
23
     Case No. 3:21-cv-     (beginning after “this           information regarding
24   05227-JD, ECF 1       strategy”) to the end of the     confidential business
     (Ex. A to Rope        paragraph on line 7.             strategies and terms
25   Decl.)                                                 offered during
                                                            negotiations with
26                                                          potential contractual
27
                                                                              Case Nos. 3:21-md-02981-JD;
28                                                  8                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                       3:20-cv-05792-JD; 3:21-cv-05227-JD
                             [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                       IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 10 of 33



 1
                                                            counterparties (see
 2                                                          Rope Decl., ¶ 41).

 3   Utah v. Google LLC,   ¶ 144, page 49, line 9           Contains non-public
     Case No. 3:21-cv-     (beginning after “scheme”) to    information regarding
 4   05227-JD, ECF 1       the end of the paragraph on      a confidential business
 5   (Ex. A to Rope        line 10.                         strategy and terms
     Decl.)                                                 offered during
 6                                                          negotiations with a
                                                            potential contractual
 7                                                          counterparty (see Rope
                                                            Decl., ¶ 42).
 8
     Utah v. Google LLC, ¶ 144, page 49, figure 4 in its    Contains non-public
 9
     Case No. 3:21-cv-   entirety.                          information regarding
10   05227-JD, ECF 1                                        a confidential business
     (Ex. A to Rope                                         strategy and terms
11   Decl.)                                                 offered during
                                                            negotiations with a
12                                                          potential contractual
13                                                          counterparty (see Rope
                                                            Decl., ¶ 43).
14
     Utah v. Google LLC,   ¶ 146, page 50, line 9           Contains non-public
15   Case No. 3:21-cv-     (between “quantified the”        information regarding
     05227-JD, ECF 1       and “of Epic’s”), line 9         potential revenue
16   (Ex. A to Rope        (beginning after “decision       effects and
     Decl.)                as”) to line 10 at the end of    confidential business
17                         the sentence (ending before      strategies with respect
18                         “For Google”), and line 11       to potential contractual
                           (beginning after “that”) to      counterparties (see
19                         line 12 at the end of the        Rope Decl., ¶ 44).
                           sentence (ending before
20                         “This threat”).
21   Utah v. Google LLC,   ¶ 147, page 50, line 16          Contains non-public
     Case No. 3:21-cv-     (beginning after “Staff felt     information regarding
22
     05227-JD, ECF 1       that”) to the end of the         confidential business
23   (Ex. A to Rope        paragraph on line 19.            strategies with respect
     Decl.)                                                 to potential contractual
24                                                          counterparties (see
                                                            Rope Decl., ¶ 45).
25
26
27
                                                                              Case Nos. 3:21-md-02981-JD;
28                                                  9                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                       3:20-cv-05792-JD; 3:21-cv-05227-JD
                             [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                       IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 11 of 33



 1
     Utah v. Google LLC,   ¶ 148, page 50, line 20          Contains non-public
 2   Case No. 3:21-cv-     (beginning after “Figure 5”)     information regarding
     05227-JD, ECF 1       to line 21 (ending before “as    terms offered during
 3   (Ex. A to Rope        well as”), and line 23           negotiations with
     Decl.)                (beginning after “combat         potential contractual
 4                         the”) to the end of the          counterparties (see
 5                         paragraph on line 24.            Rope Decl., ¶ 46).

 6   Utah v. Google LLC, ¶ 148, page 51, figure 5 in its    Contains non-public
     Case No. 3:21-cv-   entirety.                          information revealing
 7   05227-JD, ECF 1                                        confidential business
     (Ex. A to Rope                                         strategies (see Rope
 8   Decl.)                                                 Decl., ¶ 47).
 9   Utah v. Google LLC,   ¶ 149, page 51, line 19          Contains non-public
10   Case No. 3:21-cv-     (between “the” and               information regarding
     05227-JD, ECF 1       “succeeded”), and line 20        confidential business
11   (Ex. A to Rope        (between “developer” and         strategies with respect
     Decl.)                “from following”).               to potential contractual
12                                                          counterparties (see
                                                            Rope Decl., ¶ 48).
13
     Utah v. Google LLC,   ¶ 149, page 51, line 21          Contains non-public
14   Case No. 3:21-cv-     (between “Google saw” and        information regarding
15   05227-JD, ECF 1       “overarching”), line 21          confidential business
     (Ex. A to Rope        (between “as an” and “to         strategies with respect
16   Decl.)                protect Play Store” on line      to potential contractual
                           22), line 22 (between            counterparties (see
17                         “revenues by” and “while         Rope Decl., ¶ 49).
                           allowing”), line 23 (between
18                         “Google to” and “By the
19                         end”), and line 23 (between
                           “2020” and “app
20                         developers”).

21   Utah v. Google LLC,   ¶ 183, page 59, line 18          Contains non-public
     Case No. 3:21-cv-     (between “decade later” and      financial information
22   05227-JD, ECF 1       “which totaled” on line 19),     (see Rope Decl., ¶ 50).
     (Ex. A to Rope        and line 19 (beginning after
23
     Decl.)                “totaled some”) to the end of
24                         the paragraph.

25
26
27
                                                                              Case Nos. 3:21-md-02981-JD;
28                                                 10                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                       3:20-cv-05792-JD; 3:21-cv-05227-JD
                             [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                       IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 12 of 33



 1
     Utah v. Google LLC,   ¶ 186, page 60, line 14          Contains non-public
 2   Case No. 3:21-cv-     (between “collected” and “in     information regarding
     05227-JD, ECF 1       overall”), line 14 (between      revenue, costs, and
 3   (Ex. A to Rope        “booked” and “in ‘Gross          profit margins (see
     Decl.)                Profit’”), line 15 (between      Rope Decl., ¶ 51).
 4                         “and” and “in ‘Operating
 5                         Income’”), and line 15
                           (between “over” and “that
 6                         combines”).

 7   Utah v. Google LLC,   ¶ 189, page 61, line 2           Contains non-public
     Case No. 3:21-cv-     (between “asked” and             information regarding
 8   05227-JD, ECF 1       “and”), and line 3 (beginning    pricing (see Rope
     (Ex. A to Rope        after “responded”) to the end    Decl., ¶ 52).
 9
     Decl.)                of the paragraph.
10
     Utah v. Google LLC, ¶ 192, page 61, line 14            Contains non-public
11   Case No. 3:21-cv-   (between “suggested that a”        information regarding
     05227-JD, ECF 1     and “commission”).                 confidential business
12   (Ex. A to Rope                                         strategies with respect
     Decl.)                                                 to pricings (see Rope
13                                                          Decl., ¶ 53).
14   Epic Games, Inc. v.   ¶ 33, page 13, line 5            Contains non-public
15   Google LLC, Case      (beginning after “Activision     information revealing
     No. 3:20-cv-05671-    Blizzard”) to the end of the     confidential business
16   JD, ECF 156 (Ex. B    sentence on line 6 (ending       strategies regarding
     to Rope Decl.)        before “These deals”).           negotiations with
17                                                          potential
                                                            counterparties (see
18                                                          Rope Decl., ¶ 54).
19
     Epic Games, Inc. v.   ¶ 62, page 22, line 27           Contains non-public
20   Google LLC, Case      (beginning after “creating or    information revealing
     No. 3:20-cv-05671-    promoting”) to page 23, line     confidential business
21   JD, ECF 156 (Ex. B    2 to the end of the paragraph.   strategies regarding
     to Rope Decl.)                                         negotiations with
22                                                          potential
                                                            counterparties (see
23
                                                            Rope Decl., ¶ 55).
24
     Epic Games, Inc. v.   ¶ 76, page 27, line 19           Contains non-public
25   Google LLC, Case      (beginning after “confirmed      information revealing
     No. 3:20-cv-05671-    that”) to line 20 (ending        confidential internal
26                         before “Google has”), and
27
                                                                              Case Nos. 3:21-md-02981-JD;
28                                                 11                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                       3:20-cv-05792-JD; 3:21-cv-05227-JD
                             [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                       IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 13 of 33



 1
     JD, ECF 156 (Ex. B    line 22 (between “mere” and      business analyses (see
 2   to Rope Decl.)        “of”).                           Rope Decl., ¶ 56).

 3   Epic Games, Inc. v.   ¶ 87, page 32, line 5            Contains non-public
     Google LLC, Case      (beginning after “Apple”) to     information revealing
 4   No. 3:20-cv-05671-    line 8 (ending before “For       confidential business
 5   JD, ECF 156 (Ex. B    example”).                       strategies (see Rope
     to Rope Decl.)                                         Decl., ¶ 57).
 6
     Epic Games, Inc. v.   ¶ 88, page 33, line 7            Contains non-public
 7   Google LLC, Case      (beginning after “notes          information revealing
     No. 3:20-cv-05671-    reflect:” to the end of the      confidential business
 8   JD, ECF 156 (Ex. B    paragraph at line 7.             strategies and
     to Rope Decl.)                                         negotiations with a
 9
                                                            counterparty (see Rope
10                                                          Decl., ¶ 58).

11   Epic Games, Inc. v.   ¶ 94, page 34, line 19           Contains non-public
     Google LLC, Case      (between “Google Play            information revealing
12   No. 3:20-cv-05671-    Store” and “ensuring”).          confidential business
     JD, ECF 156 (Ex. B                                     strategies regarding
13   to Rope Decl.)                                         negotiations with
14                                                          potential
                                                            counterparties (see
15                                                          Rope Decl., ¶ 59).

16   Epic Games, Inc. v.   ¶ 96, page 35, line 9            Contains non-public
     Google LLC, Case      (beginning after “certain        agreements with
17   No. 3:20-cv-05671-    OEMs”) to line 10 (ending        contractual
     JD, ECF 156 (Ex. B    before “Pursuant to”), and       counterparties (see
18   to Rope Decl.)        line 11 (beginning after         Rope Decl., ¶ 60).
19                         “agrees”) to line 13 (ending
                           before “As described
20                         below”).
21   Epic Games, Inc. v.   ¶ 97, page 35, line 24           Contains non-public
     Google LLC, Case      (beginning after “poorly—")      information regarding
22   No. 3:20-cv-05671-    to line 26 (ending before        confidential business
23   JD, ECF 156 (Ex. B    “But Epic’s”).                   analyses of a
     to Rope Decl.)                                         competitor (see Rope
24                                                          Decl., ¶ 61).

25
26
27
                                                                              Case Nos. 3:21-md-02981-JD;
28                                                  12                3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                       3:20-cv-05792-JD; 3:21-cv-05227-JD
                             [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                       IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 14 of 33



 1
     Epic Games, Inc. v.   ¶ 98, page 36, line 4             Contains non-public
 2   Google LLC, Case      (beginning after “Google’s”)      information revealing
     No. 3:20-cv-05671-    to the end of the sentence on     confidential business
 3   JD, ECF 156 (Ex. B    line 7 (ending before             strategies regarding
     to Rope Decl.)        “Google feared”), line 8          negotiations with
 4                         (beginning after “Google          potential
 5                         feared that the”) to the end of   counterparties (see
                           the sentence on line 13           Rope Decl., ¶ 62).
 6                         (ending before “And”), line
                           14 (beginning after “And
 7                         finally, Google even”) to the
                           end of the sentence on line
 8                         17 (ending before “Google
 9                         also”), and line 18 (beginning
                           after “recognized that the”)
10                         to line 19 (ending before
                           “facing its monopoly”).
11
     Epic Games, Inc. v.   ¶ 99, pages 36, line 21           Contains non-public
12   Google LLC, Case      (between “prevent this” and       information revealing
     No. 3:20-cv-05671-    “was its decision”), line 22      confidential business
13
     JD, ECF 156 (Ex. B    (beginning after “Google          strategies regarding
14   to Rope Decl.)        Play”) to the end of the          negotiations with a
                           sentence on page 37, line 3       potential counterparty
15                         (ending before “The”), and        (see Rope Decl., ¶ 63).
                           line 4 (beginning after
16                         “included the”) to the end of
17                         the paragraph on line 13.

18   Epic Games, Inc. v.   ¶ 101, page 37, line 20           Contains non-public
     Google LLC, Case      (beginning after “accept its      information revealing
19   No. 3:20-cv-05671-    offer”) to the end of the         confidential business
     JD, ECF 156 (Ex. B    paragraph on line 28.             strategies regarding
20   to Rope Decl.)                                          negotiations with a
                                                             potential counterparty
21                                                           (see Rope Decl., ¶ 64).
22   Epic Games, Inc. v.   ¶ 103, page 38, line 14           Contains non-public
23   Google LLC, Case      (beginning after “OEMs”) to       information revealing
     No. 3:20-cv-05671-    line 20 (ending before the        confidential business
24   JD, ECF 156 (Ex. B    word “Indeed”), and line 21       strategies and forward-
     to Rope Decl.)        (beginning after “recognized      looking projections
25                         that”) to page 39, line 4         (see Rope Decl., ¶ 65).
26
27
                                                                              Case Nos. 3:21-md-02981-JD;
28                                                 13                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                       3:20-cv-05792-JD; 3:21-cv-05227-JD
                             [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                       IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 15 of 33



 1
                           (ending at the end of the
 2                         paragraph)

 3
 4
 5
     Epic Games, Inc. v.   ¶ 105, page 39, line 11          Contains non-public
 6   Google LLC, Case      (beginning after “this way”)     information revealing
     No. 3:20-cv-05671-    to the end of the paragraph      confidential business
 7   JD, ECF 156 (Ex. B    on page 40, line 4.              strategies, the terms of
 8   to Rope Decl.)                                         agreements with
                                                            counterparties, and
 9                                                          negotiation positions
                                                            with counterparties
10                                                          (see Rope Decl., ¶ 66).
11   Epic Games, Inc. v.   ¶ 106, page 40, line 5           Contains non-public
     Google LLC, Case      (starting at the beginning of    information regarding
12   No. 3:20-cv-05671-    the paragraph) and ending        the terms of a
13   JD, ECF 156 (Ex. B    before “to take one”, and line   confidential agreement
     to Rope Decl.)        6 (beginning after               with a counterparty
14                         “illustrative example”) to the   (see Rope Decl., ¶ 67).
                           end of the paragraph on line
15                         8.
16   Epic Games, Inc. v.   ¶ 107, page 40, line 9           Contains non-public
     Google LLC, Case      (starting at the beginning of    information regarding
17
     No. 3:20-cv-05671-    the paragraph) and ending at     the terms of a
18   JD, ECF 156 (Ex. B    the end of the paragraph at      confidential agreement
     to Rope Decl.)        line 15.                         with a counterparty
19                                                          (see Rope Decl., ¶ 68).
20
21
22
23
24
25
26
27
                                                                              Case Nos. 3:21-md-02981-JD;
28                                                 14                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                       3:20-cv-05792-JD; 3:21-cv-05227-JD
                             [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                       IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 16 of 33



 1
     Epic Games, Inc. v.   ¶ 108, page 40, line 16           Contains non-public
 2   Google LLC, Case      (beginning after “Moreover”)      information regarding
     No. 3:20-cv-05671-    to line 17 (before “Epic          the terms of a
 3   JD, ECF 156 (Ex. B    believes”); line 18 (beginning    confidential agreement
     to Rope Decl.)        after “based on”) to line 20      with a counterparty
 4                         (before “that this                (see Rope Decl., ¶ 69).
 5                         document”); line 21
                           (beginning after
 6                         “anticompetitive
                           requirements”) to the end of
 7                         the sentence on line 28; line
                           28 (beginning after “Google
 8                         further instructs”) to the end
 9                         of the sentence on page 41,
                           line 2; line 2 (beginning after
10                         “Google also”) to the end of
                           the paragraph on line 8.
11
     Epic Games, Inc. v.   ¶ 109, page 41, line 9            Contains non-public
12   Google LLC, Case      (beginning after “As a further    information regarding
     No. 3:20-cv-05671-    restriction”) to the end of the   the terms of a
13
     JD, ECF 156 (Ex. B    paragraph on line 17.             confidential agreement
14   to Rope Decl.)                                          with a counterparty
                                                             (see Rope Decl., ¶ 70).
15
     Epic Games, Inc. v.   ¶ 110, page 41, line 18           Contains non-public
16   Google LLC, Case      (beginning after “In              information regarding
     No. 3:20-cv-05671-    addition”) to the end of the      the terms of a
17   JD, ECF 156 (Ex. B    paragraph on line 21.             confidential agreement
18   to Rope Decl.)                                          with a counterparty
                                                             (see Rope Decl., ¶ 71).
19
     Epic Games, Inc. v.   ¶ 111, page 41, line 22           Contains non-public
20   Google LLC, Case      (beginning after “More            information regarding
     No. 3:20-cv-05671-    recently”) to the end of the      the terms of
21   JD, ECF 156 (Ex. B    paragraph on page 42 on line      confidential
     to Rope Decl.)        3.                                agreements with
22                                                           counterparties (see
23                                                           Rope Decl., ¶ 72).

24   Epic Games, Inc. v.   ¶ 112, page 42, line 5            Contains non-public
     Google LLC, Case      (beginning after “resounding      information regarding
25   No. 3:20-cv-05671-    success”) to the end of the       confidential business
     JD, ECF 156 (Ex. B    paragraph on line 20.             strategies and
26   to Rope Decl.)                                          confidential
27
                                                                              Case Nos. 3:21-md-02981-JD;
28                                                 15                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                       3:20-cv-05792-JD; 3:21-cv-05227-JD
                             [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                       IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 17 of 33



 1
                                                            agreements with
 2                                                          counterparties (see
                                                            Rope Decl., ¶ 73).
 3
 4
     Epic Games, Inc. v.   ¶ 113, page 42, line 21-22       Contains non-public
 5   Google LLC, Case      (between “that the” and “had     information regarding
     No. 3:20-cv-05671-    ‘impacted’”), and line 22-23     confidential business
 6   JD, ECF 156 (Ex. B    (between “apps by” and           strategies and
 7   to Rope Decl.)        “thus intentionally”).           confidential
                                                            agreements with
 8                                                          counterparties (see
                                                            Rope Decl., ¶ 74).
 9
     Epic Games, Inc. v.   ¶ 114, page 43, line 14          Contains non-public
10   Google LLC, Case      (between “Another OEM”           information regarding
     No. 3:20-cv-05671-    and “LG”).                       a confidential
11
     JD, ECF 156 (Ex. B                                     agreement with a
12   to Rope Decl.)                                         counterparty (see Rope
                                                            Decl., ¶ 75).
13
     Epic Games, Inc. v.   ¶ 115, page 43, line 19          Contains non-public
14   Google LLC, Case      (beginning after “ Google’s”)    information revealing
     No. 3:20-cv-05671-    and ending before “was not       confidential business
15   JD, ECF 156 (Ex. B    publicly known”, line 22         strategies, the terms of
16   to Rope Decl.)        (beginning after “provision”)    agreements with
                           to the end of the sentence on    counterparties, and
17                         line 24, and page 44, line 9     negotiation positions
                           (beginning after “Google         with counterparties
18                         Play”) to the end of the         (see Rope Decl., ¶ 76).
                           sentence on line 10 (ending
19                         before “(Dkt. 91”).
20
21
22
23
24
25
26
27
                                                                              Case Nos. 3:21-md-02981-JD;
28                                                 16                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                       3:20-cv-05792-JD; 3:21-cv-05227-JD
                             [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                       IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 18 of 33



 1
     Epic Games, Inc. v.   ¶ 118, page 45, line 4            Contains non-public
 2   Google LLC, Case      (beginning at the start of the    information regarding
     No. 3:20-cv-05671-    paragraph) to the end of the      confidential business
 3   JD, ECF 156 (Ex. B    sentence on line 7 (ending        strategies and
     to Rope Decl.)        before “Beginning”), line 10      confidential
 4                         (beginning after “typically       agreements with
 5                         received” to line 11 (ending      counterparties (see
                           before “and Google”), line 11     Rope Decl., ¶ 77).
 6                         (beginning after
                           “remaining”) to line 12
 7                         (ending before the phrase,
                           “Google understood”), line
 8                         12 (between “this” and
 9                         “revenue”), and line 13
                           (beginning after “MNOs”) to
10                         the end of the paragraph on
                           line 14.
11
     Epic Games, Inc. v.   ¶ 119, page 45, line 17           Contains non-public
12   Google LLC, Case      (beginning after “actual          information regarding
     No. 3:20-cv-05671-    foreclosure”) to line 23 at the   confidential business
13
     JD, ECF 156 (Ex. B    end of the sentence, line 23      strategies and
14   to Rope Decl.)        (beginning after “First,          confidential
                           Google”) to page 46, line 2 at    negotiations with a
15                         the end of the sentence, and      potential counterparty
                           line 2 (beginning after           (see Rope Decl., ¶ 78).
16                         “Second”) to line 20 at the
17                         end of the paragraph.

18   Epic Games, Inc. v.   ¶ 120, pages 46-47, line 21       Contains non-public
     Google LLC, Case      (starting at the beginning of     information regarding
19   No. 3:20-cv-05671-    the paragraph) to the end of      confidential business
     JD, ECF 156 (Ex. B    the paragraph on page 47,         strategies and
20   to Rope Decl.)        line 3.                           confidential
                                                             negotiations with a
21                                                           potential counterparty
22                                                           (see Rope Decl., ¶ 79).

23
24
25
26
27
                                                                              Case Nos. 3:21-md-02981-JD;
28                                                 17                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                       3:20-cv-05792-JD; 3:21-cv-05227-JD
                             [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                       IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 19 of 33



 1
     Epic Games, Inc. v.   ¶ 121, page 47, line 4            Contains non-public
 2   Google LLC, Case      (starting at the beginning of     information regarding
     No. 3:20-cv-05671-    the paragraph) until the end      confidential business
 3   JD, ECF 156 (Ex. B    of the sentence on line 5         strategies for
     to Rope Decl.)        (ending before “However”),        negotiations with a
 4                         and line 12 (beginning after      potential counterparty
 5                         “that Google”) to the end of      (see Rope Decl., ¶ 80).
                           the paragraph on line 16.
 6
     Epic Games, Inc. v.   ¶ 128, page 49, line 9            Contains non-public
 7   Google LLC, Case      (beginning after “Third”) to      information regarding
     No. 3:20-cv-05671-    page 50, line 2 at the end of     confidential business
 8   JD, ECF 156 (Ex. B    the paragraph.                    strategies as to
     to Rope Decl.)                                          negotiations with
 9
                                                             counterparties and
10                                                           confidential
                                                             agreements with
11                                                           counterparties (see
                                                             Rope Decl., ¶ 81).
12
     Epic Games, Inc. v.   ¶ 175, page 64, line 2            Contains non-public
13   Google LLC, Case      (beginning after “this by”) to    information regarding
14   No. 3:20-cv-05671-    line 5 (ending before “by         confidential business
     JD, ECF 156 (Ex. B    restricting”).                    strategies as to
15   to Rope Decl.)                                          negotiations with
                                                             counterparties and
16                                                           confidential
                                                             agreements with
17                                                           counterparties (see
18                                                           Rope Decl., ¶ 82).

19   Epic Games, Inc. v.   ¶ 182, page 65, line 8            Contains non-public
     Google LLC, Case      (beginning after “include”) to    information regarding
20   No. 3:20-cv-05671-    line 11 at the end of the         confidential business
     JD, ECF 156 (Ex. B    sentence, and line 11             strategies as to
21   to Rope Decl.)        (beginning after “agreements      negotiations with
                           that”) to line 12 at the end of   counterparties and
22                         the paragraph.                    confidential
23                                                           agreements with
                                                             counterparties (see
24                                                           Rope Decl., ¶ 83).
25
26
27
                                                                              Case Nos. 3:21-md-02981-JD;
28                                                 18                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                       3:20-cv-05792-JD; 3:21-cv-05227-JD
                             [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                       IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 20 of 33



 1
     Epic Games, Inc. v.    ¶ 227, page 72, line 11           Contains non-public
 2   Google LLC, Case       (beginning after “include”) to    information regarding
     No. 3:20-cv-05671-     line 14 at the end of the         confidential business
 3   JD, ECF 156 (Ex. B     sentence, and line 14             strategies as to
     to Rope Decl.)         (beginning after “agreements      negotiations with
 4                          that”) to line 15 at the end of   counterparties and
 5                          the paragraph.                    confidential
                                                              agreements with
 6                                                            counterparties (see
                                                              Rope Decl., ¶ 84).
 7
     In re Google Play      ¶ 7, page 3, line 14              Contains non-public
 8   Developer Antitrust    (beginning after “entering        information regarding
     Litigation, Case No.   new”) to the end of the           the terms of
 9
     3:20-cv-05792-JD,      paragraph on line 18.             confidential
10   ECF 129 (Ex. C to                                        agreements with
     Rope Decl.)                                              counterparties (see
11                                                            Rope Decl., ¶ 85).
12   In re Google Play      ¶ 11, page 4, line 12             Contains non-public
     Developer Antitrust    (between “States” and “of         information regarding
13   Litigation, Case No.   devices”).                        an internal analysis
14   3:20-cv-05792-JD,                                        (see Rope Decl., ¶ 86).
     ECF 129 (Ex. C to
15   Rope Decl.)

16   In re Google Play      ¶ 63, page 20, line 11            Contains non-public
     Developer Antitrust    (beginning after “since           information regarding
17   Litigation, Case No.   2019”) to the end of the          confidential business
     3:20-cv-05792-JD,      paragraph on line 14.             strategies and the
18   ECF 129 (Ex. C to                                        terms of confidential
19   Rope Decl.)                                              agreements with
                                                              counterparties (see
20                                                            Rope Decl., ¶ 87).

21   In re Google Play      ¶ 75, page 25, line 15            Contains non-public
     Developer Antitrust    (beginning after “separate”)      information regarding
22   Litigation, Case No.   to line 16 (ending before         confidential business
     3:20-cv-05792-JD,      “that date”), and line 17         strategies and the
23
     ECF 129 (Ex. C to      (beginning after “at”) to the     terms of confidential
24   Rope Decl.)            end of the paragraph on line      agreements with
                            18.                               counterparties (see
25                                                            Rope Decl., ¶ 88).
26
27
                                                                               Case Nos. 3:21-md-02981-JD;
28                                                  19                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                        3:20-cv-05792-JD; 3:21-cv-05227-JD
                              [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                        IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 21 of 33



 1
     In re Google Play      ¶ 76, page 25, line 20            Contains non-public
 2   Developer Antitrust    (beginning after “Google          information regarding
     Litigation, Case No.   began”) to the end of the         confidential business
 3   3:20-cv-05792-JD,      paragraph on page 26, line 7.     strategies and the
     ECF 129 (Ex. C to                                        terms of confidential
 4   Rope Decl.)                                              agreements with
 5                                                            counterparties (see
                                                              Rope Decl., ¶ 89).
 6
     In re Google Play      ¶ 76, page 26, line 2, fn. 63     Contains non-public
 7   Developer Antitrust    between “between” and “and        information regarding
     Litigation, Case No.   Google”, and beginning after      the terms of a
 8   3:20-cv-05792-JD,      “states that” to the end of the   confidential agreement
     ECF 129 (Ex. C to      footnote.                         with a counterparty
 9
     Rope Decl.)                                              (see Rope Decl., ¶ 90).
10
     In re Google Play      ¶ 76, page 26, line 3, fn. 64     Contains non-public
11   Developer Antitrust    between “For example,             information regarding
     Litigation, Case No.   Google’s” and “required”,         confidential
12   3:20-cv-05792-JD,      between “required” to             negotiation positions
     ECF 129 (Ex. C to      “During negotiations”, and        and the terms of a
13   Rope Decl.)            after “During negotiations        confidential agreement
14                          Google” to the end of the         with a counterparty
                            footnote.                         (see Rope Decl., ¶ 91).
15
     In re Google Play      ¶ 77, page 26, line 9             Contains non-public
16   Developer Antitrust    (beginning after                  information regarding
     Litigation, Case No.   “executive:”) to the end of       confidential business
17   3:20-cv-05792-JD,      the sentence on line 10           strategies and the
     ECF 129 (Ex. C to      (ending before “And               terms of confidential
18   Rope Decl.)            having”), and line 10             agreements with
19                          (beginning after                  counterparties (see
                            “succeeded”) to line 11           Rope Decl., ¶ 92).
20                          (ending before “The
                            numbers”).
21
     In re Google Play      ¶ 86, page 29, line 5 (after      Contains non-public
22   Developer Antitrust    the phrase, “Google had           information regarding
     Litigation, Case No.   made”) to line 6 (before the      Play revenues. (see
23
     3:20-cv-05792-JD,      “These sales data”), line 7       Rope Decl., ¶ 93).
24   ECF 129 (Ex. C to      (after “spend only” and
     Rope Decl.)            before “of the”).
25
26
27
                                                                               Case Nos. 3:21-md-02981-JD;
28                                                  20                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                        3:20-cv-05792-JD; 3:21-cv-05227-JD
                              [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                        IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 22 of 33



 1
     In re Google Play      ¶ 93, page 31, line 15           Contains non-public
 2   Developer Antitrust    (beginning after “Galaxy         information regarding
     Litigation, Case No.   Store”) to line 21 at the end    a confidential
 3   3:20-cv-05792-JD,      of the paragraph.                agreement with a
     ECF 129 (Ex. C to                                       counterparty (see Rope
 4   Rope Decl.)                                             Decl., ¶ 94).
 5   In re Google Play      ¶ 94, page 31, line 22           Contains non-public
 6   Developer Antitrust    (beginning after “that           information regarding
     Litigation, Case No.   Google”) to page 32, line 2 at   confidential business
 7   3:20-cv-05792-JD,      the end of the paragraph.        strategies and
     ECF 129 (Ex. C to                                       negotiations with a
 8   Rope Decl.)                                             counterparty (see Rope
                                                             Decl., ¶ 95).
 9
10   In re Google Play      ¶ 94, page 32, line 2, fn. 75    Contains non-public
     Developer Antitrust    between “codenamed” and          information regarding
11   Litigation, Case No.   “and later”, between “and        confidential
     3:20-cv-05792-JD,      later” and “that, while”, and    negotiations with a
12   ECF 129 (Ex. C to      between “that, while” to the     counterparty (see Rope
     Rope Decl.)            end of the footnote.             Decl., ¶ 96).
13
     In re Google Play      ¶ 110, page 37, line 3           Contains non-public
14   Developer Antitrust    (beginning after “in 2019”)      information regarding
15   Litigation, Case No.   to the end of the paragraph      the terms of
     3:20-cv-05792-JD,      on line 11.                      confidential
16   ECF 129 (Ex. C to                                       agreements with
     Rope Decl.)                                             counterparties (see
17                                                           Rope Decl., ¶ 97).
18   In re Google Play      ¶ 111, page 37, line 14          Contains non-public
     Developer Antitrust    (between “power in” and          information regarding
19
     Litigation, Case No.   “Google itself”), and line 15    confidential business
20   3:20-cv-05792-JD,      (beginning after “the new”)      strategies and the
     ECF 129 (Ex. C to      to the end of the paragraph      terms of confidential
21   Rope Decl.)            on line 15.                      agreements with
                                                             counterparties (see
22                                                           Rope Decl., ¶ 98).
23   In re Google Play      ¶ 111, page 37, line 15, fn.     Contains non-public
24   Developer Antitrust    87 starting at the beginning     information regarding
     Litigation, Case No.   of the footnote to page 38 at    the terms of a
25   3:20-cv-05792-JD,      the end of the footnote.         confidential agreement
     ECF 129 (Ex. C to                                       with a counterparty
26   Rope Decl.)                                             (see Rope Decl., ¶ 99)
27
                                                                               Case Nos. 3:21-md-02981-JD;
28                                                  21                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                        3:20-cv-05792-JD; 3:21-cv-05227-JD
                              [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                        IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 23 of 33



 1
     In re Google Play      ¶ 112, page 38, line 1 starting   Contains non-public
 2   Developer Antitrust    at the beginning of the           information regarding
     Litigation, Case No.   paragraph to line 13 at the       confidential business
 3   3:20-cv-05792-JD,      end of the paragraph.             strategies and the
     ECF 129 (Ex. C to                                        terms of confidential
 4   Rope Decl.)                                              agreements with
 5                                                            counterparties (see
                                                              Rope Decl., ¶ 100).
 6
     In re Google Play      ¶ 114, page 39, line 1            Contains non-public
 7   Developer Antitrust    (beginning after “OEM that”)      information regarding
     Litigation, Case No.   to line 1 before “which also”;    the terms of a
 8   3:20-cv-05792-JD,      line 4 (beginning after           confidential agreement
     ECF 129 (Ex. C to      “used”) to the end of the         with a counterparty
 9
     Rope Decl.)            paragraph on line 4.              (see Rope Decl., ¶
10                                                            101).

11   In re Google Play      ¶ 115, page 39, line 5            Contains non-public
     Developer Antitrust    (between “that the” and           information regarding
12   Litigation, Case No.   “had”), line 5 (between “had”     the terms of a
     3:20-cv-05792-JD,      and “its apps” on line 6), and    confidential agreement
13   ECF 129 (Ex. C to      line 9 (beginning after           with a counterparty
14   Rope Decl.)            “purpose was”) to the end of      (see Rope Decl., ¶
                            the paragraph.                    102).
15
     In re Google Play      ¶ 119, page 40, line 12           Contains non-public
16   Developer Antitrust    (beginning after “and by”) to     information regarding
     Litigation, Case No.   line 13 (ending before            confidential business
17   3:20-cv-05792-JD,      “These barriers”).                strategies (see Rope
     ECF 129 (Ex. C to                                        Decl., ¶ 103).
18   Rope Decl.)
19
     In re Google Play      ¶ 121, page 41, line 7            Contains non-public
20   Developer Antitrust    (between “only” and “of           information regarding
     Litigation, Case No.   devices”).                        internal analyses (see
21   3:20-cv-05792-JD,                                        Rope Decl., ¶ 104).
     ECF 129 (Ex. C to
22   Rope Decl.)
23   In re Google Play      ¶ 121, page 41, line 8, fn. 91    Contains non-public
24   Developer Antitrust    (between “2016” and “of           information regarding
     Litigation, Case No.   Android”).                        confidential business
25   3:20-cv-05792-JD,                                        analyses of
     ECF 129 (Ex. C to                                        competitors (see Rope
26   Rope Decl.)                                              Decl., ¶ 105).
27
                                                                               Case Nos. 3:21-md-02981-JD;
28                                                  22                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                        3:20-cv-05792-JD; 3:21-cv-05227-JD
                              [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                        IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 24 of 33



 1
     In re Google Play      ¶ 130, page 46, line 11           Contains non-public
 2   Developer Antitrust    (beginning after “Rather”) to     information regarding
     Litigation, Case No.   line 12 before “(And, of          confidential
 3   3:20-cv-05792-JD,      course”).                         negotiations with a
     ECF 129 (Ex. C to                                        counterparty (see Rope
 4   Rope Decl.)                                              Decl., ¶ 106).
 5   In re Google Play      ¶ 133, page 47, line 10           Contains non-public
 6   Developer Antitrust    (beginning after “to gain         information regarding
     Litigation, Case No.   scale”) to the end of the         confidential
 7   3:20-cv-05792-JD,      paragraph on line 14.             negotiations with a
     ECF 129 (Ex. C to                                        potential counterparty
 8   Rope Decl.)                                              (see Rope Decl., ¶
                                                              107).
 9
10   In re Google Play      ¶ 134, page 47, line 15           Contains non-public
     Developer Antitrust    (starting at the beginning of     information regarding
11   Litigation, Case No.   the paragraph) to the end of      confidential business
     3:20-cv-05792-JD,      the paragraph on line 20.         strategies and internal
12   ECF 129 (Ex. C to                                        business analyses (see
     Rope Decl.)                                              Rope Decl., ¶ 108).
13
     In re Google Play      ¶ 150, page 54, line 15           Contains non-public
14   Developer Antitrust    (beginning after “boasted that    information regarding
15   Litigation, Case No.   its”) to line 17 (ending before   confidential business
     3:20-cv-05792-JD,      “that is”), and line 19           strategies (see Rope
16   ECF 129 (Ex. C to      (beginning after “that there”)    Decl., ¶ 109).
     Rope Decl.)            to the end of the paragraph
17                          on line 23.
18   In re Google Play      ¶ 150, page 54, line 23, fn.      Contains non-public
     Developer Antitrust    106 beginning after               information regarding
19
     Litigation, Case No.   “restraints” to the end of the    confidential business
20   3:20-cv-05792-JD,      footnote.                         strategies with respect
     ECF 129 (Ex. C to                                        to potential contractual
21   Rope Decl.)                                              counterparties (see
                                                              Rope Decl., ¶ 110).
22
     In re Google Play      ¶ 151, page 55, line 2            Contains non-public
23   Developer Antitrust    (beginning after “as of”) to      information regarding
24   Litigation, Case No.   the end of the paragraph on       internal data (see Rope
     3:20-cv-05792-JD,      line 2.                           Decl., ¶ 111).
25   ECF 129 (Ex. C to
     Rope Decl.)
26
27
                                                                               Case Nos. 3:21-md-02981-JD;
28                                                  23                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                        3:20-cv-05792-JD; 3:21-cv-05227-JD
                              [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                        IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 25 of 33



 1
     In re Google Play      ¶ 153, page 55, line 5            Contains non-public
 2   Developer Antitrust    (beginning after “in a 2018”)     information regarding
     Litigation, Case No.   to the end of the paragraph       confidential business
 3   3:20-cv-05792-JD,      on line 12.                       strategies with respect
     ECF 129 (Ex. C to                                        to a nonparty
 4   Rope Decl.)                                              competitor (see Rope
 5                                                            Decl., ¶ 112).

 6   In re Google Play      ¶ 156, page 55, line 21           Contains non-public
     Developer Antitrust    (beginning after “Google’s        information regarding
 7   Litigation, Case No.   fear of a”) to the end of the     confidential business
     3:20-cv-05792-JD,      paragraph on page 56, line 2.     strategies with respect
 8   ECF 129 (Ex. C to                                        to potential contractual
     Rope Decl.)                                              counterparties (see
 9
                                                              Rope Decl., ¶ 113).
10
     In re Google Play      ¶ 170, page 60, line 14           Contains non-public
11   Developer Antitrust    (beginning after “2009 that”)     information regarding
     Litigation, Case No.   to line 15 (ending before         pricings (see Rope
12   3:20-cv-05792-JD,      “and today”), and line 15         Decl., ¶ 114).
     ECF 129 (Ex. C to      (beginning after “costs at”) to
13   Rope Decl.)            the end of the paragraph at
14                          line 17.

15   In re Google Play      ¶ 174, page 61, line 14           Contains non-public
     Developer Antitrust    (between “set at” and “But        information regarding
16   Litigation, Case No.   for”).                            costs and pricing (see
     3:20-cv-05792-JD,                                        Rope Decl., ¶ 115).
17   ECF 129 (Ex. C to
     Rope Decl.)
18
     In re Google Play      ¶ 176, page 61, line 22           Contains non-public
19
     Developer Antitrust    (beginning after “their           information regarding
20   Litigation, Case No.   company’s”) to the end of the     costs (see Rope Decl.,
     3:20-cv-05792-JD,      sentence on line 22 (ending       ¶ 116).
21   ECF 129 (Ex. C to      before “One”), and line 23
     Rope Decl.)            (beginning after
22                          “presentation states”) to the
                            end of the paragraph on line
23
                            25.
24
25
26
27
                                                                               Case Nos. 3:21-md-02981-JD;
28                                                  24                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                        3:20-cv-05792-JD; 3:21-cv-05227-JD
                              [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                        IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 26 of 33



 1
     In re Google Play      ¶ 180, page 62, line 15, fn.     Contains non-public
 2   Developer Antitrust    122 beginning after “figures     information regarding
     Litigation, Case No.   are” and ending before “as       costs (see Rope Decl.,
 3   3:20-cv-05792-JD,      noted,” and after “processing    ¶ 117).
     ECF 129 (Ex. C to      costs at” to the end of the
 4   Rope Decl.)            sentence.
 5   In re Google Play      ¶ 197, page 67, line 26          Contains non-public
 6   Developer Antitrust    (beginning after “processing     information regarding
     Litigation, Case No.   costs”) to the end of the        costs (see Rope Decl.,
 7   3:20-cv-05792-JD,      sentence on line 26 (ending      ¶ 118).
     ECF 129 (Ex. C to      before “These companies”).
 8   Rope Decl.)
 9   In re Google Play      ¶ 50, page 12, line 24           Contains non-public
10   Consumer Antitrust     between “Indeed, only” and       information regarding
     Litigation, Case No.   “of active.”                     confidential business
11   3:20-cv-05761-JD,                                       analyses (see Rope
     ECF 132 (Ex. D to                                       Decl., ¶ 119).
12   Rope Decl.)
13   In re Google Play      ¶ 76, page 17, line 28           Contains non-public
     Consumer Antitrust     (between “more than” and         information regarding
14   Litigation, Case No.   “Android”), and page 18, line    internal analyses (see
15   3:20-cv-05761-JD,      3 (between “more than” and       Rope Decl., ¶ 120).
     ECF 132 (Ex. D to      “of Android”).
16   Rope Decl.)

17   In re Google Play      ¶ 82, page 19, line 4            Contains non-public
     Consumer Antitrust     (between “revenues of” and       information regarding
18   Litigation, Case No.   “accounting”, line 4             Play revenues (see
     3:20-cv-05761-JD,      (between “for over” and          Rope Decl., ¶ 121).
19
     ECF 132 (Ex. D to      “percent”), and line 5
20   Rope Decl.)            (beginning after “year of”) to
                            the end of the sentence.
21
     In re Google Play      ¶ 84, page 19, line 21           Contains non-public
22   Consumer Antitrust     (beginning after “detailed       information regarding
     Litigation, Case No.   below”) to the end of the        confidential business
23   3:20-cv-05761-JD,      paragraph on line 25, ending     strategies and
24   ECF 132 (Ex. D to      before “(emphasis added).”       confidential
     Rope Decl.)                                             negotiations with a
25                                                           counterparty (see Rope
                                                             Decl., ¶ 122).
26
27
                                                                               Case Nos. 3:21-md-02981-JD;
28                                                  25                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                        3:20-cv-05792-JD; 3:21-cv-05227-JD
                              [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                        IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 27 of 33



 1
     In re Google Play      ¶ 85, page 19, line 27           Contains non-public
 2   Consumer Antitrust     (beginning after “important      information regarding
     Litigation, Case No.   applications”) to page 20,       confidential business
 3   3:20-cv-05761-JD,      line 9 (ending before “In        strategies and
     ECF 132 (Ex. D to      short”).                         confidential
 4   Rope Decl.)                                             negotiations with a
 5                                                           counterparty (see Rope
                                                             Decl., ¶ 123).
 6
     In re Google Play      ¶ 86, page 20, line 10           Contains non-public
 7   Consumer Antitrust     (beginning after “Google to”)    information regarding
     Litigation, Case No.   to line 15 (ending before        confidential business
 8   3:20-cv-05761-JD,      “allowing”).                     strategies with respect
     ECF 132 (Ex. D to                                       to a potential
 9
     Rope Decl.)                                             counterparty (see Rope
10                                                           Decl., ¶ 124).

11   In re Google Play      ¶ 87, page 20, line 19           Contains non-public
     Consumer Antitrust     (beginning after “Samsung        information regarding
12   Litigation, Case No.   agreeing”) to the end of the     confidential business
     3:20-cv-05761-JD,      paragraph on line 22.            strategies and
13   ECF 132 (Ex. D to                                       confidential
14   Rope Decl.)                                             negotiations with a
                                                             counterparty (see Rope
15                                                           Decl., ¶ 125).

16   In re Google Play      ¶ 88, page 20, line 26           Contains non-public
     Consumer Antitrust     (between “made around” and       information revealing
17   Litigation, Case No.   “in sales”).                     confidential business
     3:20-cv-05761-JD,                                       revenues and a
18   ECF 132 (Ex. D to                                       confidential
19   Rope Decl.)                                             assessment of a
                                                             competitor (see Rope
20                                                           Decl., ¶ 126).

21   In re Google Play      ¶ 106, page 24, line 19          Contains non-public
     Consumer Antitrust     (beginning after                 information regarding
22   Litigation, Case No.   “memorandum” to the end of       confidential business
     3:20-cv-05761-JD,      the paragraph on line 23         strategies (see Rope
23
     ECF 132 (Ex. D to                                       Decl., ¶ 127).
24   Rope Decl.)

25
26
27
                                                                               Case Nos. 3:21-md-02981-JD;
28                                                  26                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                        3:20-cv-05792-JD; 3:21-cv-05227-JD
                              [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                        IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 28 of 33



 1
     In re Google Play      ¶ 109, page 25, line 11           Contains non-public
 2   Consumer Antitrust     (between “pre-install up to”      information regarding
     Litigation, Case No.   and “mandatory”); line 13         confidential business
 3   3:20-cv-05761-JD,      (beginning after “other           strategies with respect
     ECF 132 (Ex. D to      services”) to the end of the      to potential contractual
 4   Rope Decl.)            paragraph on line 16.             counterparties (see
 5                                                            Rope Decl., ¶ 128).

 6   In re Google Play      ¶ 110, page 25, line 18           Contains non-public
     Consumer Antitrust     (beginning after “for             information regarding
 7   Litigation, Case No.   flexibility”) to the end of the   confidential
     3:20-cv-05761-JD,      paragraph on line 21.             negotiations with a
 8   ECF 132 (Ex. D to                                        potential counterparty
     Rope Decl.)                                              (see Rope Decl., ¶
 9
                                                              129).
10
     In re Google Play      ¶ 113, page 26, line 8            Contains non-public
11   Consumer Antitrust     (between “covering over”          information regarding
     Litigation, Case No.   and “of”).                        confidential
12   3:20-cv-05761-JD,                                        negotiations with a
     ECF 132 (Ex. D to                                        potential counterparty
13   Rope Decl.)                                              (see Rope Decl., ¶
14                                                            130).

15   In re Google Play      ¶ 116, page 27, line 3            Contains non-public
     Consumer Antitrust     (starting at the beginning of     information regarding
16   Litigation, Case No.   the paragraph) to the end of      confidential business
     3:20-cv-05761-JD,      the paragraph on line 8.          strategies (see Rope
17   ECF 132 (Ex. D to                                        Decl., ¶ 131).
     Rope Decl.)
18
     In re Google Play      ¶ 117, page 27, line 9            Contains non-public
19
     Consumer Antitrust     (starting at the beginning of     information regarding
20   Litigation, Case No.   the paragraph) to the end of      confidential business
     3:20-cv-05761-JD,      the paragraph on line 14.         strategies (see Rope
21   ECF 132 (Ex. D to                                        Decl., ¶ 132).
     Rope Decl.)
22
     In re Google Play      ¶ 118, page 27, line 15           Contains non-public
23   Consumer Antitrust     (starting at the beginning of     information regarding
24   Litigation, Case No.   the paragraph) to line 16         the terms of
     3:20-cv-05761-JD,      (ending before “So,               confidential
25   ECF 132 (Ex. D to      Google”), and line 19             agreements with
     Rope Decl.)            (beginning after “Google          counterparties (see
26                                                            Rope Decl., ¶ 133).
27
                                                                               Case Nos. 3:21-md-02981-JD;
28                                                   27                3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                        3:20-cv-05792-JD; 3:21-cv-05227-JD
                              [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                        IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 29 of 33



 1
                            Play.’”) to the end of the
 2                          paragraph on line 21.

 3
     In re Google Play      ¶ 119, page 27, line 22          Contains non-public
 4   Consumer Antitrust     (beginning after “Amazon         information regarding
     Litigation, Case No.   Store”) to the end of the        confidential business
 5   3:20-cv-05761-JD,      paragraph on line 24.            strategies with respect
     ECF 132 (Ex. D to                                       to potential contractual
 6   Rope Decl.)                                             counterparties (see
 7                                                           Rope Decl., ¶ 134).

 8   In re Google Play      ¶ 120, page 27, line 26          Contains non-public
     Consumer Antitrust     (beginning after “For            information regarding
 9   Litigation, Case No.   instance”) to page 28, line 2    confidential business
     3:20-cv-05761-JD,      to the end of the paragraph.     strategies with respect
10   ECF 132 (Ex. D to                                       to potential contractual
     Rope Decl.)                                             counterparties (see
11                                                           Rope Decl., ¶ 135).
12   In re Google Play      ¶ 123, page 28, line 16          Contains non-public
13   Consumer Antitrust     (beginning after “OEMs may       information regarding
     Litigation, Case No.   only”) to line 20 (ending        the terms of a
14   3:20-cv-05761-JD,      before “Further, because”),      confidential agreement
     ECF 132 (Ex. D to      and line 22 (beginning after     with a counterparty
15   Rope Decl.)            “to competitors.”) to the end    (see Rope Decl., ¶
                            of the paragraph on line 26.     136).
16
17   In re Google Play      ¶ 129, page 29, line 23          Contains non-public
     Consumer Antitrust     (beginning after “Indeed”) to    information regarding
18   Litigation, Case No.   the end of the paragraph on      the terms of a
     3:20-cv-05761-JD,      line 28.                         confidential agreement
19   ECF 132 (Ex. D to                                       with a counterparty
     Rope Decl.)                                             (see Rope Decl., ¶
20                                                           137).
21   In re Google Play      ¶ 130, page 30, line 3           Contains non-public
22   Consumer Antitrust     (between “there be” and “for     information regarding
     Litigation, Case No.   GMSA apps”); line 3              confidential business
23   3:20-cv-05761-JD,      (beginning after “for GMSA       strategies with respect
     ECF 132 (Ex. D to      apps”) to the end of the         to counterparties in
24   Rope Decl.)            paragraph on line 5.             confidential
                                                             agreements (see Rope
25                                                           Decl., ¶ 138).
26
27
                                                                               Case Nos. 3:21-md-02981-JD;
28                                                  28                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                        3:20-cv-05792-JD; 3:21-cv-05227-JD
                              [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                        IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 30 of 33



 1
     In re Google Play      ¶ 131, page 30, line 9           Contains non-public
 2   Consumer Antitrust     (beginning after “2014           information regarding
     Litigation, Case No.   presentation”) to the end of     confidential business
 3   3:20-cv-05761-JD,      the paragraph on line 10.        strategies with respect
     ECF 132 (Ex. D to                                       to counterparties in
 4   Rope Decl.)                                             confidential
 5                                                           agreements (see Rope
                                                             Decl., ¶ 139).
 6
     In re Google Play      ¶ 132, page 30, line 14          Contains non-public
 7   Consumer Antitrust     (beginning after “recognized     information regarding
     Litigation, Case No.   that”) to the end of the         confidential business
 8   3:20-cv-05761-JD,      paragraph on line 15.            strategies with respect
     ECF 132 (Ex. D to                                       to counterparties in
 9
     Rope Decl.)                                             confidential
10                                                           agreements (see Rope
                                                             Decl., ¶ 140).
11
     In re Google Play      ¶ 133, page 30, line 16          Contains non-public
12   Consumer Antitrust     (beginning after “Weaving        information regarding
     Litigation, Case No.   the”) to line 17 (ending         confidential business
13   3:20-cv-05761-JD,      before “with major”), and        strategies with respect
14   ECF 132 (Ex. D to      line 18 (beginning after         to counterparties in
     Rope Decl.)            “car…”) to the end of the        confidential
15                          paragraph on line 19.            agreements (see Rope
                                                             Decl., ¶ 141).
16
     In re Google Play      ¶ 134, page 30, line 21          Contains non-public
17   Consumer Antitrust     (beginning after “respond        information regarding
     Litigation, Case No.   by”) to the end of the           confidential business
18   3:20-cv-05761-JD,      paragraph on line 23.            strategies with respect
19   ECF 132 (Ex. D to                                       to counterparties in
     Rope Decl.)                                             confidential
20                                                           agreements (see Rope
                                                             Decl., ¶ 142).
21
     In re Google Play      ¶ 135, page 30, line 24          Contains non-public
22   Consumer Antitrust     (starting at the beginning of    information regarding
     Litigation, Case No.   the paragraph) to page 31,       confidential business
23
     3:20-cv-05761-JD,      line 3 at the end of the         strategies and the
24   ECF 132 (Ex. D to      paragraph.                       terms of confidential
     Rope Decl.)                                             agreements with
25                                                           counterparties (see
                                                             Rope Decl., ¶ 143).
26
27
                                                                               Case Nos. 3:21-md-02981-JD;
28                                                  29                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                        3:20-cv-05792-JD; 3:21-cv-05227-JD
                              [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                        IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 31 of 33



 1
     In re Google Play      ¶ 136, page 31, line 4           Contains non-public
 2   Consumer Antitrust     (beginning after “that over”)    information regarding
     Litigation, Case No.   to line 6 (ending before “it     confidential business
 3   3:20-cv-05761-JD,      remains”), and line 7            strategies with respect
     ECF 132 (Ex. D to      (between “have entered” and      to potential
 4   Rope Decl.)            Google’s intent”).               counterparties in
 5                                                           confidential
                                                             agreements (see Rope
 6                                                           Decl., ¶ 144).

 7   In re Google Play      ¶ 137, page 31, line 11          Contains non-public
     Consumer Antitrust     (beginning after “Google         information regarding
 8   Litigation, Case No.   employee”) to the end of the     confidential business
     3:20-cv-05761-JD,      paragraph on line 17.            strategies with respect
 9
     ECF 132 (Ex. D to                                       to potential
10   Rope Decl.)                                             counterparties in
                                                             confidential
11                                                           agreements (see Rope
                                                             Decl., ¶ 145).
12
     In re Google Play      ¶ 138, page 31, line 19          Contains non-public
13   Consumer Antitrust     (between “more than” and         information regarding
14   Litigation, Case No.   “per year”), and line 19         confidential business
     3:20-cv-05761-JD,      (beginning after “by 2023”)      strategies with respect
15   ECF 132 (Ex. D to      to the end of the paragraph      to confidential
     Rope Decl.)            on line 20.                      agreements (see Rope
16                                                           Decl., ¶ 146).
17   In re Google Play      ¶ 144, page 32, line 18          Contains non-public
     Consumer Antitrust     (beginning after “In 2014”)      information regarding
18   Litigation, Case No.   to line 22 (ending before        confidential business
19   3:20-cv-05761-JD,      “This ensured”).                 strategies with respect
     ECF 132 (Ex. D to                                       to potential
20   Rope Decl.)                                             counterparties in
                                                             confidential
21                                                           agreements (see Rope
                                                             Decl., ¶ 147).
22
23
24
25
26
27
                                                                               Case Nos. 3:21-md-02981-JD;
28                                                  30                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                        3:20-cv-05792-JD; 3:21-cv-05227-JD
                              [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                        IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 32 of 33



 1
     In re Google Play      ¶ 158, page 36, line 3           Contains non-public
 2   Consumer Antitrust     (beginning after                 information regarding
     Litigation, Case No.   “‘unknown’”) to line 4           confidential business
 3   3:20-cv-05761-JD,      (ending before “Google           strategies and
     ECF 132 (Ex. D to      admits”), line 6 (beginning      confidential
 4   Rope Decl.)            after “‘proven a big risk.’”)    negotiations with a
 5                          to line 8 (ending before         counterparty (see Rope
                            “Thus, Google”), and line 10     Decl., ¶ 148).
 6                          (beginning after “that app
                            store”) to the end of the
 7                          paragraph on line 11.
 8   In re Google Play      ¶ 187, page 42, line 24          Contains non-public
     Consumer Antitrust     (beginning after “In             information regarding
 9
     Litigation, Case No.   particular”) to the end of the   confidential
10   3:20-cv-05761-JD,      paragraph on line 27.            negotiations with a
     ECF 132 (Ex. D to                                       potential contractual
11   Rope Decl.)                                             counterparty (see Rope
                                                             Decl., ¶ 149).
12
     In re Google Play      ¶ 193, page 44, line 7           Contains non-public
13   Consumer Antitrust     (between “than the” and          information regarding
14   Litigation, Case No.   “revenue share”).                costs and profit
     3:20-cv-05761-JD,                                       margins (see Rope
15   ECF 132 (Ex. D to                                       Decl., ¶ 150).
     Rope Decl.)
16
     In re Google Play      ¶ 194, page 44, line 11          Contains non-public
17   Consumer Antitrust     (beginning after “recognize      information regarding
     Litigation, Case No.   that”) to the end of the         costs and profit
18   3:20-cv-05761-JD,      paragraph on line 13.            margins (see Rope
19   ECF 132 (Ex. D to                                       Decl., ¶ 151).
     Rope Decl.)
20
     In re Google Play      ¶ 195, page 44, line 14          Contains non-public
21   Consumer Antitrust     (beginning after “has”) to the   information regarding
     Litigation, Case No.   end of the paragraph on line     costs and profit
22   3:20-cv-05761-JD,      15                               margins (see Rope
     ECF 132 (Ex. D to                                       Decl., ¶ 152).
23
     Rope Decl.)
24
25
26
27
                                                                               Case Nos. 3:21-md-02981-JD;
28                                                  31                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                        3:20-cv-05792-JD; 3:21-cv-05227-JD
                              [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                        IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
     Case 3:20-cv-05671-JD Document 159-2 Filed 08/05/21 Page 33 of 33



 1         IT IS SO ORDERED.
 2
     Dated: _______________, 2021
 3
 4                                                 Honorable James Donato
                                                   United States District Judge
 5                                                 Northern District of California
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                             Case Nos. 3:21-md-02981-JD;
28                                                32                 3:20-cv-05671-JD; 3:20-cv-05761-JD;
                                                                      3:20-cv-05792-JD; 3:21-cv-05227-JD
                            [PROPOSED] ORDER RE: ADMINISTRATIVE MOTION
                      IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
